          Case 1:20-cv-00261-RP Document 25 Filed 12/02/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

NELSON SHIRLEY,                                       §
                                                      §
               Plaintiff,                             §
                                                      §
v.                                                    §             1:20-CV-261-RP
                                                      §
FMC TECHNOLOGIES, INC.,                               §
TECHNIP FMC PLC, and                                  §
TECHNIPFMC US HOLDINGS, INC.,                         §
                                                      §
               Defendants.                            §

                                       FINAL JUDGMENT

       On this date, the Court issued an order adopting the report and recommendation of United

States Magistrate Judge Susan Hightower. The Court therefore granted Plaintiff Nelson Shirley’s

(“Shirley”) Application to Confirm Arbitration Award, (Dkt. 1), and denied Defendants FMC

Technologies, Inc., Technip FMC PLC, and TechnipFMC US Holdings’ (“FMC”) Motion to Vacate

Arbitration Award, (Dkt. 7).

       Accordingly, the arbitrator’s award, (Dkt. 1-4, at 13), is CONFIRMED, incorporated by

reference, and shall be the judgment of this Court.

       IT IS ORDERED that the case is CLOSED.

       IT IS ORDERED that each party bear its own costs.

       SIGNED on December 2, 2020.




                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
